Amendment No. 12 to Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. Transamerica Financial Life Insurance Company Transamerica Capital, Inc. Franklin Templeton Variable Insurance Products Trust (The “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we” or “us”), Transamerica Financial Life Insurance Company (the “Company”) or “you”), and Transamerica Capital, Inc., your distributor, on your behalf and on behalf of certain Accounts, have previously entered into a Participation Agreement dated May 1, 2004, and subsequently amended May 3, 2004, April 29, 2005, May 1, 2007, July 30, 2007, January 10, 2008, May 1, 2009, October 1, 2010, May 1, 2011, October 31, 2011, March 1, 2012 and January 15, 2013, (the “Agreement”).The parties now desire to amend the Agreement by this amendment (the “Amendment”).Unless otherwise indicated, the terms defined in the Agreement shall have the same meaning in this Amendment. AMENDMENT For good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree to amend the Agreement as follows: 1. Schedule B of the Agreement is hereby deleted in its entirety and replaced with the Schedule B attached hereto. 2. Schedule C and Schedule D are hereby restated in their entirety with the attached Schedule C and Schedule D. 3. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties has caused its duly authorized officers to execute this Amendment effective as of May 1, 2013. The Trust: Franklin Templeton Variable Insurance Products Trust Only on behalf of each Portfolio listed on Schedule C of the Agreement.By: /s/ Karen L. Skidmore Name:Karen L. Skidmore Title:Vice President The Underwriter: Franklin/Templeton Distributors, Inc. By: /s/ Steven M. Kluever Name:Steven M. Kluever Title:Vice President The Company: Transamerica Financial Life Insurance Company By: /s/ John Mallett Name:John Mallett Title:Vice President The Distributor:Transamerica Capital, Inc. By: /s/ Brenda L. Smith Name:Brenda L. Smith Title:Assistant Vice President Schedule B Accounts of the Company Name of Account SEC Registration Yes/No Separate Account VA BNY Yes TFLIC Series Life Account Yes ScheduleC Available Portfolios and Classes of Shares of the Trust 1. Franklin Income Securities Fund - Class 2 2. Franklin Small Cap Value Securities Fund - Class 2 3. Franklin Small-Mid Cap Growth Securities Fund - Class 2 4. Franklin Templeton VIP Founding Funds Allocation Fund – Class 4 5. Mutual Shares Securities Fund - Class 2 6. Templeton Foreign Securities Fund - Class 2 In addition to portfolios and classes of shares listed above, any additional Portfolios and classes of shares other than Class 3 shares are included in this ScheduleC listing provided that: the General Counsel of Franklin Templeton Investments receives from a person authorized by you a written notice in the form attached (which may be in electronic format) (“Notice”) identifying this Agreement as provided in the Notice and specifying: (i)the names and classes of shares of additional Portfolios that you propose to offer as investment options of the Separate Accounts under the Contracts; and (ii)the date that you propose to begin offering Separate Account interests investing in the additional Portfolios under the Contracts; and we do not within ten (10) Business Days following receipt of the Notice send you a writing (which may be electronic mail) objecting to your offering such Separate Accounts investing in the additional Portfolios and classes of shares under the Contracts. Provided that we do not object as provided above, your Notice shall amend, supplement and become a part of this ScheduleC and the Agreement. Form of Notice Pursuant to Schedule C of Participation Agreement To:General Counsel c/o Linda Lai (Llai@frk.com;) or Kevin Kirchoff (kkircho@frk.com) Fax: 650 525-7059 Franklin Templeton Investments 1 Franklin Parkway, Bldg. 920, 2nd Floor San Mateo, CA94402 With respect to the following agreement(s) (collectively, the “Agreement”) (please reproduce and complete table for multiple agreements): Date of Participation Agreement: Insurance Company(ies): Insurance Company Distributor(s): As provided by ScheduleC of the Agreement, this Notice proposes to Franklin Templeton Variable Insurance Products Trust, and Franklin/Templeton Distributors, Inc. the addition as of the offering date(s) listed below of the following Portfolios as additional investment options listed on Schedule C: Names and Classes of Shares of Additional Portfolios Listing of current classes for your reference: Class 1 (no 12b-1 fee); Class 2 (12b-1 fee of 25 bps); Class4 (12b-1 fee of 35 bps); or Class 5 (12b-1 fee of 10 bps). Offering Date(s) Name and title of authorized person of insurance company: Contact Information: Schedule D Contracts of the Company The variable life and variable annuity contracts issued by separate accounts listed on ScheduleB of this Agreement.
